     Case 2:12-cr-00241-WBS-DB Document 116 Filed 08/05/21 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,                No. 2:12-cr-241-01 WBS
13                 Plaintiff,

14        v.                                  ORDER
15   RAYMELL LAMAR EASON,

16                 Defendant.

17

18                                 ----oo0oo----

19              Pursuant to the government’s motion, the Ninth Circuit

20   vacated this court’s denial of defendant’s motion for

21   compassionate release and remanded for further consideration

22   under the standard set forth in United States v. Aruda, 993 F.3d

23   797, 802 (9th Cir. 2021).      The government is hereby ORDERED to

24   file a supplemental brief setting forth its current position as

25   to defendant’s motion for compassionate release in light of the

26   Ninth Circuit’s remand and Aruda.        The government’s brief shall

27   be filed within ten days of the date of this order.          Defendant

28   may file a supplemental reply brief within twenty days from the
                                          1
     Case 2:12-cr-00241-WBS-DB Document 116 Filed 08/05/21 Page 2 of 2


1    date the government files its supplemental brief.

2               IT IS SO ORDERED.

3    Dated:   August 5, 2021

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
